                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

KIMELA L. G.,                             )
                                          )
                           Plaintiff,     )
                                          )
                        v.                )                    No. 1:18-cv-01426-TAB-JMS
                                          )
ANDREW M. SAUL Commissioner of the Social )
Security Administration,                  )
                                          )
                           Defendant.     )

               ORDER ON PLAINTIFF’S BRIEF IN SUPPORT OF APPEAL

  I.   Introduction

       The Seventh Circuit has repeatedly held that Administrative Law Judges must account for

claimants’ limitations in concentration, persistence, and pace (“CPP”) both in their residual

functional capacity assessments and in their hypotheticals to the vocational expert. The Seventh

Circuit has likewise repeatedly held that hypotheticals that merely limit claimants to simple,

routine, and repetitive tasks without fully informing the VE of claimants’ CPP limitations are

insufficient. In this case, it seems the ALJ attempted to sidestep the Seventh Circuit’s clear

directive. The ALJ found that Plaintiff had moderate limitations in CPP with respect to “all

situations [Plaintiff] might encounter,” but within the parameters of simple, routine, and

repetitive tasks, “Plaintiff [was] able to sustain the attention, concentration, and persistence

needed to perform on a regular and continuing basis.” [Filing No. 11-2, at ECF p. 24.] In other

words, the ALJ did not include Plaintiff’s CPP limitations in her RFC because the limitations

supposedly did not affect Plaintiff’s ability to do simple, routine, and repetitive tasks at work.

With this carveout, the ALJ’s hypotheticals merely limited Plaintiff to simple, routine tasks and

simple work-related decisions. However, the Court is not convinced that this approach complies
with Seventh Circuit precedent. Further, given that the Seventh Circuit has given ALJ’s a safe

harbor—include “moderate limitations in concentration, persistence, and pace” in a

hypothetical—this attempt to sidestep the Seventh Circuit’s case law is unwarranted. Therefore,

the Court grants Plaintiff’s request for remand. [Filing No. 15.]

 II.   Background

       Plaintiff applied for disability insurance benefits in July 2014, claiming disability

beginning in March 2013. Her claim was denied initially and upon review. Plaintiff then had a

hearing before an Administrative Law Judge, who found Plaintiff’s impairments did not prevent

her from working. The Appeals Council denied Plaintiff’s request for review, and Plaintiff

appealed to this Court.

       The ALJ followed the Social Security Administration’s five-step sequential evaluation

process, 20 C.F.R. § 404.1520(a), and determined Plaintiff was not disabled. At step one, the

ALJ found that Plaintiff had not engaged in substantial gainful activity in the relevant period.

Plaintiff worked part-time during this period, and the ALJ considered this when analyzing

Plaintiff’s RFC, but the ALJ found the earnings did not constitute substantial gainful activity that

would disqualify Plaintiff. At step two, the ALJ found Plaintiff had three severe impairments:

below-the-knee amputation of the right leg, back pain with radiation down the leg, and

depression. The ALJ further found Plaintiff’s remote history of cervical cancer was a non-severe

impairment. At step three, the ALJ found that Plaintiff did not have an impairment that met, or a

combination of impairments that medically equaled, any of the listings in 20 C.F.R. Part 404,

Subpart P, Appendix 1. Specifically, the ALJ looked to listings 1.05B (amputation of lower

extremity), 1.04 (disorders of the spine), and 12.04 (depressive, bipolar, and related disorders).




                                                 2
Regarding listing 1.05B, the ALJ considered whether stump complications made Plaintiff

medically unable to use a prosthetic device to ambulate effectively.

       Before moving on to step four, the ALJ determined Plaintiff’s RFC. Specifically, the

ALJ found Plaintiff had the RFC to perform sedentary work, except:

       [S]he can occasionally climb ramps and stairs, balance, stoop, kneel, crouch and
       crawl; never climb ladders, ropes or scaffolds; never be required to work around
       unprotected heights, moving mechanical parts, or be required to operate a motor
       vehicle; and never be required to work around slippery, uneven surfaces.
       [Plaintiff] is further limited to simple, routine tasks and simple work-related
       decisions.

[Filing No. 11-2, at ECF pp. 18–19.] Using this determination, along with Plaintiff’s age,

education, and work experience, as well as testimony from the VE, the ALJ found at step four

that Plaintiff was unable to perform any of her past relevant work. At step five, the ALJ again

considered that information but concluded that there were other jobs in significant numbers that

Plaintiff could perform. Thus, the ALJ found Plaintiff was not disabled. Plaintiff argues that

this finding is not supported by substantial evidence and must be remanded for reconsideration.

III.   Discussion

       Plaintiff presents three arguments that the ALJ’s decision is not supported by substantial

evidence, all of which concern whether the ALJ accounted for her own findings. See L.D.R. by

Wagner v. Berryhill, 920 F.3d 1146, 1151 (7th Cir. 2019) (ALJs’ decisions must be supported by

substantial evidence). The Court first addresses Plaintiff’s position that the ALJ failed to

account for the ALJ’s step three finding that Plaintiff had moderate limitations in CPP. Plaintiff

contends the ALJ failed to account for Plaintiff’s CPP limitations in both the RFC finding and

the ALJ’s hypotheticals to the VE. Defendant responds that the ALJ in fact accounted for

Plaintiff’s CPP limitations in her express finding that, while Plaintiff generally has CPP

limitations in her life as a whole, Plaintiff was not limited when she was in an appropriate work


                                                 3
environment. As discussed below, the ALJ’s decision runs afoul of Seventh Circuit precedent

and requires remand.

       Plaintiff’s two remaining arguments concern, at least in part, whether the ALJ ignored

her own findings concerning other limitations. According to Plaintiff, the ALJ’s step three

consideration of listing 1.05B was perfunctory and failed to create a logical bridge from the

evidence to the ALJ’s conclusion. Plaintiff next argues the ALJ failed to include in Plaintiff’s

RFC the ALJ’s finding that Plaintiff needed to remove her prosthesis several times a day for 30

to 60 minutes. However, either in part or in whole, both arguments rely on the faulty assumption

that the ALJ found Plaintiff’s testimony was credible and adopted it. The remaining support for

Plaintiff’s positions is unpersuasive.

           a. Concentration, Persistence, and Pace

       Plaintiff argues that the ALJ failed to account for her own step three finding that Plaintiff

suffered from a moderate CPP limitation. Plaintiff contends the ALJ failed to include this

limitation in her hypotheticals to the VE and failed to include an appropriate limitation in

Plaintiff’s RFC. Defendant responds that the ALJ’s hypotheticals to the VE sufficiently

encapsulated Plaintiff’s RFC because the ALJ expressly found that, though Plaintiff had CPP

limitations in general, Plaintiff’s CPP limitations did not affect her when she was in an

appropriate work environment with appropriate tasks. The problem is the ALJ’s description of

an appropriate environment and tasks matches limitations that the Seventh Circuit has found

insufficient to fully account for moderate CPP limitations.

       ALJs’ RFC determinations and the hypotheticals they pose to VEs must incorporate all of

a claimant’s limitations. Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015). The Seven Circuit

has reiterated “[a]gain and again . . . that when an ALJ finds there are documented limitations of



                                                 4
[CPP], the hypothetical question[s] presented to the VE must account for these limitations.”

Winsted v. Berryhill, 923 F.3d 472, 476 (7th Cir. 2019) (collecting cases). The Seventh Circuit

likewise has repeatedly held that “employing terms like ‘simple, repetitive tasks’ on their own

will not necessarily exclude from the VE’s consideration those positions that present significant

problems” for individuals with CPP limitations.” O'Connor-Spinner v. Astrue, 627 F.3d 614,

620 (7th Cir. 2010) (collecting cases). The Seventh Circuit has repeatedly said that “confining

the claimant to simple, routine, tasks and limited interactions with others” does not “adequately

capture[ ] . . . limitations in [CPP].” Varga v. Colvin, 794 F.3d 809, 814 (7th Cir. 2015)

(collecting cases) (quoting Yurt v. Colvin, 758 F.3d 850, 858–59 (7th Cir. 2014)). Though the

Seven Circuit has “not insisted . . . on a per se requirement that this specific terminology

(‘concentration, persistence and pace’) be used in the hypothetical in all cases,” the Court will

only uphold an ALJ’s hypothetical omitting the terms “when it [is] manifest that the ALJ’s

alternative phrasing specifically excluded those tasks that someone with the claimant’s

limitations would be unable to perform.” O’Connor-Spinner, 627 F.3d at 619.

       Despite the ALJ’s finding that Plaintiff had moderate limitations in CPP, the ALJ’s

hypotheticals merely limited Plaintiff to “simple routine tasks and simple work-related

decisions.” [Filing No. 11-2, at ECF p. 56.] Rather than simply include “moderate limitations in

concentration, persistence, and pace” in her hypotheticals, it appears the ALJ tried to work

around these well-established requirements by qualifying her CPP finding in two ways. First, the

ALJ specified in her step three analysis that her “paragraph B” finding of a moderate limitation

in CPP was not an RFC finding, and that the conclusion was only applicable to steps two and

three. [Id. at ECF 18.] Second, the ALJ’s RFC discussion on this topic tries to circumscribe

when Plaintiff experiences CPP limitations:



                                                  5
       Although [Plaintiff] carries the diagnosis of depression, I find that she has the
       mental capacity to understand, remember and follow simple, routine tasks and
       simple work-related decisions. Within these parameters, and in the context of
       performing simple repetitive tasks, she is able to sustain the attention and
       concentration necessary to carry out work-like tasks with reasonable pace and
       persistence. While [the ALJ] noted a “moderate” limitation in the “paragraph B”
       criteria above for [CPP], this is based upon the record as a whole and all situations
       [Plaintiff] might encounter. Within these parameters, [Plaintiff] is able to sustain
       the attention, concentration and persistence needed to perform on a regular and
       continuing basis.

[Id. at ECF p. 24.]

       Defendant argues that these caveats in the ALJ’s decision make the ALJ’s hypotheticals

and analysis sufficient. However, Defendant’s argument is unpersuasive. Defendant’s position

is that confining a claimant to simple, routine tasks and simple work-related decisions in fact

does account for limitations in CPP when the confinement is included in the RFC, rather than

merely in the hypotheticals to the VE. Defendant contends that because the ALJ framed the RFC

this way, Plaintiff has the burden to point to medical evidence showing that she cannot

concentrate, persist, and maintain pace when she is limited to simple, routine tasks and simple

work-related decisions. However, the only authority Defendant cites to support his position does

not involve a CPP issue. [Filing No. 19, at ECF p. 15 (citing Castile v. Astrue, 617 F.3d 923,

927 (7th Cir. 2010)).] The Seventh Circuit has repeatedly held that confining a claimant to

simple, routine tasks and simple work-related decisions is inherently insufficient to account for

moderate CCP limitations. The Court is not persuaded that the ALJ’s approach complies with

the foregoing Seventh Circuit opinions on this issue. Rather, the ALJ’s and Defendant’s efforts

seem to be an effort to avoid compliance.

       On remand, the ALJ must include “moderate limitations in concentration, persistence,

and pace” or a detailed description of Plaintiff’s precise CPP limitations in a hypothetical to the

VE. See O'Connor-Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010).


                                                 6
           b. Remaining Arguments

       Plaintiff’s remaining arguments each rely, at least in part, on the same faulty assumption:

that the ALJ’s recitation of Plaintiff’s allegations in her testimony equate to findings by the ALJ.

The ALJ relayed the allegations Plaintiff made during her testimony, setting them out in three

paragraphs. [Filing No. 11-2, at ECF pp. 19–20.] Though not every sentence began with “the

claimant alleges” or “she said,” each paragraph began with a variant of “the claimant testified,”

and nothing in the paragraphs indicated that the ALJ switched from discussing the claimant’s

testimony to laying out the ALJ’s findings. Further, after those three paragraphs, the ALJ began

the next paragraph with “Turning to the objective medical evidence,” thereby signaling the end

of the ALJ’s discussion of Plaintiff’s testimonial evidence and the ALJ’s transition to a new

category of evidence. [Id. at ECF p. 20.] This context makes it clear that the ALJ was simply

relaying evidence—not making findings.

       In both her remaining arguments, Plaintiff relies on Plaintiff’s testimony as relayed by the

ALJ as if it were accepted fact. However, the ALJ concluded that Plaintiff’s allegations

regarding her amputation were not credible. [Id. at ECF p. 23.] Plaintiff does not expressly

challenge the ALJ’s credibility analysis or conclusion, and certainly does not argue the finding

was “patently wrong.” See Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (courts

“may disturb the ALJ's credibility finding only if it is ‘patently wrong.’”). Plaintiff argues the

ALJ erred by failing to include Plaintiff’s alleged need to remove her prosthesis several times a

day in Plaintiff’s RFC. However, because the ALJ discredited Plaintiff’s testimony, the ALJ

rejected this claim and was correct in leaving it out of Plaintiff’s RFC.

       Similarly, most of the evidentiary support Plaintiff relies on in her listing 1.05B argument

can be dismissed as discredited, severely weakening the argument’s foundations. However, the



                                                  7
remaining support merits further discussion, even though Plaintiff’s argument is ultimately

unpersuasive. Plaintiff’s first argument concerns the ALJ’s step three analysis. At step three,

ALJs look to the listings in 20 C.F.R. Part 404, Subpart P, Appendix 1, and analyze whether the

claimant meets or medically equals any listing’s criteria. In doing so, ALJs “must discuss the

listing by name and offer more than a perfunctory analysis of the listing.” Kastner v. Astrue, 697

F.3d 642, 647 (7th Cir. 2012) (quoting Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004)).

In this case, the ALJ looked to listings 1.05B, 1.04, and 12.04. Plaintiff limits her arguments to

the ALJ’s discussion of listing 1.05B.

       Listing 1.05B concerns amputation of “[o]ne or both lower extremities at or above the

tarsal region, with stump complications resulting in medical inability to use a prosthetic device to

ambulate effectively, as defined in 1.00B2b, which have lasted or are expected to last for at least

12 months.” 20 C.F.R. pt. 404, subpt. P, app’x 1. The definition of “ambulate effectively” has

two parts:

       (1) Definition. Inability to ambulate effectively means an extreme limitation of
       the ability to walk; i.e., an impairment(s) that interferes very seriously with the
       individual’s ability to independently initiate, sustain, or complete activities.
       Ineffective ambulation is defined generally as having insufficient lower extremity
       functioning (see 1.00J) to permit independent ambulation without the use of a
       hand-held assistive device(s) that limits the functioning of both upper extremities.
       (Listing 1.05C is an exception to this general definition because the individual has
       the use of only one upper extremity due to amputation of a hand.)

       (2) To ambulate effectively, individuals must be capable of sustaining a
       reasonable walking pace over a sufficient distance to be able to carry out activities
       of daily living. They must have the ability to travel without companion assistance
       to and from a place of employment or school. Therefore, examples of ineffective
       ambulation include, but are not limited to, the inability to walk without the use of
       a walker, two crutches or two canes, the inability to walk a block at a reasonable
       pace on rough or uneven surfaces, the inability to use standard public
       transportation, the inability to carry out routine ambulatory activities, such as
       shopping and banking, and the inability to climb a few steps at a reasonable pace
       with the use of a single hand rail. The ability to walk independently about one's
       home without the use of assistive devices does not, in and of itself, constitute
       effective ambulation.
                                                 8
Id. (1.00(B)(2)(b)). In sum, this listing requires that, for at least 12 months, the claimant had a

very serious interference with her ability to walk at a reasonable pace to independently initiate,

sustain, or complete activities of daily living without using hand-held assistive devices.

       Plaintiff argues that the ALJ’s analysis of this listing is perfunctory, unsupported, and

conflicts with and ignores evidence without explanation. 1 As Plaintiff points out, the ALJ’s

analysis is a single, though rather long, sentence:

       I have considered [Plaintiff’s] below the knee amputation using the criteria of
       Listing 1.05B, which requires amputation [of] one or both lower extremities at or
       above the tarsal region; however, there is no evidence of stump complications
       resulting in medical inability to use a prosthetic device to ambulate effectively,
       and which has lasted or is expected to last for at least 12 months, as defined in
       1.00B2b.”

[Filing No. 11-2, at ECF p. 16.]

       While this discussion is short, a look at the evidence Plaintiff claims the ALJ omitted

from the analysis shows the discussion was not so cursory as to require remand. First, Plaintiff

relies heavily on her own testimony, which as noted above, the ALJ discredited. Second, the

medical evidence Plaintiff relies on does not approach showing a twelve-month period where

Plaintiff had a very serious interference with her ability to walk. Plaintiff cites a remote (2011)

surgery to “revise the stump . . . when the bone began to protrude through her skin,” a “small

stage one pressure sore” in October 2014, a five mm lesion in October 2014, a December 2015

appointment to reevaluate the fit of her prosthesis in which Plaintiff had a slow, limping gait, and

an August 2016 appointment in which Plaintiff complained that her prosthesis did not fit

properly and that the pain was worse when putting the prosthesis on. [Filing No. 15, at ECF p.


1
  Plaintiff also argues that the ALJ entirely failed to analyze whether Plaintiff’s impairments
together medically equal listing 1.05B. However, Plaintiff’s contention is incorrect. The ALJ
began her discussion by noting that “[t]he severity of [Plaintiff’s] physical impairments,
considered singly and in combination, does not meet or medically equal the criteria of any
impairment.” [Filing No. 11-2, at ECF p. 16 (emphasis added).]
                                                  9
12 (citing Filing No. 11-8, at pp. 64, 77, 86; Filing No. 11-9, at ECF pp. 3, 43).] Though

spanning more than 12 months, these records show mere isolated incidents regarding Plaintiff’s

prosthesis, and rather than demonstrate Plaintiff was unable to “ambulate effectively,” some of

the records indicate the opposite. [Filing No. 11-8, at ECF p. 64 (showing Plaintiff did not use

any assistive devices to walk and was able to walk one block without assistance, to climb six

stairs, to perform household chores with slight difficulty when completed in short intervals, and

to work part time at Village Pantry); Filing No. 11-8, at ECF p. 86 (finding Plaintiff was “quite

mobile”).] While the ALJ’s one-sentence discussion may seem perfunctory at first blush,

Plaintiff fails to refute the ALJ’s conclusion that there was “no evidence” that Plaintiff met or

medically equaled the criteria in listing 1.05B. 2 Thus, the short discussion does not require

remand.

       Plaintiff next argues the ALJ’s analysis of listing 1.05B requires remand because the ALJ

failed to consult a fully informed medical expert regarding medical equivalence. Plaintiff points

out that the state agency physicians who evaluated medical equivalence for listing 1.05B

completed their evaluation and opinions before an April 2015 record that indicated that Plaintiff

“had an asymmetric gait . . . with prosthesis in place,” Plaintiff’s hips were asymmetrical with

her right hip higher than her left, and that Plaintiff claimed her “prosthesis did not fit properly

and that the pain was worse when putting the prosthesis on.” [Filing No. 15, at ECF p. 14 (citing

Filing No. 11-8, at ECF p. 86).] Plaintiff contends that, in light of this additional evidence, the




2
  Notably, the ALJ discussed each of the records Plaintiff relies on in her RFC analysis, showing
the ALJ was aware of this potential support for Plaintiff’s claim. Cf. Curvin v. Colvin, 778 F.3d
645, 650 (7th Cir. 2015) (The Court does not discount a step three analysis “simply because it
appears elsewhere in the decision.”).
                                                  10
ALJ was required under Social Security Ruling 96-6p to obtain an updated medical opinion on

medical equivalence.

       However, Plaintiff is mistaken. While SSR 96-6p begins by saying the ALJ “must obtain

an updated medical opinion,” this seeming command is immediately softened because the trigger

for requiring an additional opinion is “when additional medical evidence is received that in the

opinion of the administrative law judge or the Appeals Council may change the State agency

medical or psychological consultant’s finding that the impairment” does not medically equal a

listing. 1996 WL 374180, at *3-4 (emphasis added). The Seventh Circuit, as well as district

courts within the circuit, hold the ALJ’s opinion regarding the necessity of an additional medical

opinion governs, and the Court only reviews whether the ALJ abused her discretion. Wilcox v.

Astrue, 492 Fed. Appx. 674, 678 (7th Cir. 2012); Hungerford v. Berryhill, No. 1:17-cv-02407-

TWP-TAB, 2018 WL 3653199, at *5 (S.D. Ind. July 6, 2018), report and recommendation

adopted, 2018 WL 3651329 (S.D. Ind. Aug. 1, 2018); Magee v. Colvin, No. 1:13-cv-01723-TWP

2015 WL 1417619, at *5 (S.D. Ind. Mar. 26, 2015).

       Plaintiff fails to show the ALJ abused her discretion by not obtaining an updated medical

opinion after Plaintiff added the April 2015 record to the evidence before the ALJ. While the

April 2015 record shows Plaintiff was having additional struggles, and may have required

adjustments to her prosthesis or even a new prosthesis, the physician also opined that Plaintiff

was “quite mobile.” [Filing No. 11-8, at ECF p. 86.] The ALJ pointed this out in her RFC

discussion. [Filing No. 11-2, at ECF p. 22.] Given the lack of support in the record suggesting

that Plaintiff could not “ambulate effectively” coupled with the fact that this particular record is

at best a mixed bag, it was well within the ALJ’s discretion to not seek an updated opinion.




                                                 11
IV.    Conclusion

       As explained above, the ALJ failed to properly account for Plaintiff’s limitations in CPP.

Therefore, the Court grants Plaintiff’s request for remand [Filing No. 15] pursuant to sentence

four of 42 U.S.C. § 405(g) for further consideration of Plaintiff’s limitations.

       Date: 7/12/2019
                                               _______________________________
                                                Tim A. Baker
                                                United States Magistrate Judge
                                                Southern District of Indiana




       Distribution: All ECF-registered counsel of record by email.




                                                 12
